Citation Nr: 0030194	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left shoulder, affecting 
Muscle Group I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the competent and probative evidence 
shows that residuals of a gunshot wound to the left shoulder 
consist of injury to Muscle Group I productive of no more 
than moderate impairment, and without evidence of symptomatic 
scarring, neurologic impairment, or traumatic arthritis 
related to the service injury and productive of separate and 
distinct disability.

3.  Residuals of a gunshot wound to the left shoulder do not 
present an unusual or exceptional disability picture, and are 
not shown to markedly interfere with employment or require 
frequent inpatient care as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left shoulder, affecting 
Muscle Group I, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 4.55, 4.56, Diagnostic 
Code 5301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records reflect incurrence of a 
through-and-through gunshot wound to the left shoulder on 
December 7, 1944.  The veteran reported hospitalization for 
such through the end of December 1944; no detailed clinical 
records are associated with available service records.

An initial post-service VA examination was conducted in June 
1955.  At that time the veteran complained of a painful 
sensation in the left shoulder after prolonged use.  Physical 
examination revealed a point-of-entry scar over the middle 
third of the spine in the left scapular region.  The examiner 
noted the scar to be smooth, non-tender, and non-adherent, 1/2 
inch by 1/4 inch in size.  The point-of-exit scar was over the 
left acromial process, also noted to be smooth, non-tender, 
and non-adherent.  That scar was hypoesthetic, and measured 
one inch by 1/2 inch.  There was pain on movement over the scar 
area of the region, without actual limitation of left 
shoulder motion.  Grip and force against applied resistance 
were slightly weaker in the left upper extremity than in the 
right upper extremity.  There was no muscle atrophy.  The 
examiner noted the muscle involved was the trapezius.  X-rays 
were normal.  The diagnosis was residuals of a through-and-
through gunshot wound, with healed scars in the left 
shoulder.

In a rating decision dated in March 1956, the RO established 
service connection and assigned a 10 percent evaluation for 
residuals of a through-and-through gunshot wound to the left 
(minor) shoulder region, affecting Muscle Group I, effective 
July 6, 1954.

In a September 1972 statement, P.L., M.D., a physician with 
the Baguio Health Department, noted that the veteran had been 
examined for complaints of pain at the site of an old wound 
in the left shoulder and a slight limitation of motion of the 
left arm.  Physical examination revealed shrapnel wound scars 
in the left scapular region and the left shoulder.  Dr. P.L. 
noted no symptoms relevant to such scarring.  The pertinent 
impression was old healed residuals of a shrapnel wound to 
the left shoulder.

The veteran underwent a VA examination in January 1973.  He 
reported that his condition had deteriorated since his last 
VA examination.  He complained of pain and a cold sensation 
in the left shoulder.  Physical examination revealed a pair 
of scars in the left shoulder, not depressed or adherent.  
The acromioclavicular scar was reportedly tender, but not 
inflamed.  The veteran had left shoulder forward flexion to 
165 degrees and abduction to 155 degrees.  The examiner noted 
the stated ranges of motion were limited by pain.  That 
examiner indicated the injury affected Muscle Group IV.  X-
rays were normal.  The diagnosis was a pair of scars of the 
left shoulder, manifested by minimal deformity; limitation of 
motion of the left shoulder joint; and, injury to Muscle 
Group IV.

In a March 1973 rating decision, the RO reclassified 
residuals of the gunshot wound to the veteran's left shoulder 
as affecting Muscle Group IV; the 10 percent disability 
rating remained in effect.

In an August 1983 statement, E.R., M.D., noted scarring on 
the back and left shoulder; a secondary traumatic shoulder 
blade fracture; shooting pains and numbness of the left 
shoulder at the injured area; difficulty of left arm swing 
when walking; a loss of abduction and adduction of the left 
arm; and a loss of left arm swing.  Dr. E.R. concluded the 
veteran was unable to work.

The veteran underwent a VA examination in January 1984.  He 
complained of an intermittent pain at the site of the left 
shoulder wound.  Physical examination revealed a pair of 
scars in the left shoulder, not depressed, adherent or 
tender.  The veteran evidenced left shoulder forward flexion 
to 140 degrees and abduction to 120 degrees.  The examiner 
noted the stated ranges of motion were limited by pain and 
also indicated that the injury was to Muscle Group IV.  X-
rays were normal.

In July 1996, the veteran claimed entitlement to an increase 
for left shoulder disability due to pains suffered since his 
last VA examination that resulted in unemployability.

In an August 1996 statement, L. V., M.D., noted that the 
veteran had much pain and was partly disabled from his 
shrapnel and gunshot wounds in the left arm, left shoulder 
and right thigh.  It was indicated that in the past months 
the pain had increased in severity, especially on exertion, 
walking and lifting.  Physical examination revealed a one-
inch scar above the shoulder joint, which was adherent and 
tender.  The doctor also noted that there was a half-inch 
scar above the mid-arm in the anterior aspect, which was 
slightly tender.  It was reported that the veteran had a 
limited range of motion in the left arm and that he could not 
lift his arm above shoulder level.  X-rays of the left arm 
and shoulder revealed no radiographic evidence of any bony 
abnormality.  The impression was residual scars of the left 
shoulder and arm, secondary to a gunshot wound, with 
secondary neuritis.

The veteran was afforded four VA examinations in November 
1996 regarding his muscles, scars, bones and joints.  
Physical examination of the muscles revealed that Muscle 
Group I was the muscle affected by the veteran's penetrating 
gunshot wound.  There was no evidence of adhesions or tendon 
damage.  Left shoulder strength was described as fair to 
good, 4-5/5 as compared to 5/5 on the right.  There was no 
evidence of pain or muscle hernia.  X-rays revealed 
hypertrophic degenerative changes without evidence of 
fractures or metallic foreign bodies.

Physical examination of the veteran's scars in November 1996 
revealed no depression, keloid formation, adherence, 
herniation, inflammation, swelling or ulceration, and showed 
the scars were not tender and painful on objective 
demonstration and not disfiguring.  In the VA examination 
report pertinent to "bones", the examiner noted the 
veteran's complaints of pain, swelling and a limited range of 
left shoulder motion.  Physical examination revealed swelling 
of the left shoulder joint.  There was no evidence of false 
motion or shortening.  The diagnosis was no fractures or 
retained metallic foreign bodies in the left shoulder.  
Physical examination of the joints revealed that there was no 
swelling or deformity.  The range of motion in the left 
shoulder was as follows:  flexion to 90 degrees, extension to 
25 degrees, abduction to 75 degrees, and adduction to 40 
degrees.

The veteran was afforded three VA examinations in January 
1998 regarding his joints, peripheral nerves, and muscles.  
Physical examination of the joints revealed left shoulder 
motion as follows:  forward flexion to 90 degrees, abduction 
to 130 degrees, internal rotation to 60 degrees, and external 
rotation to 60 degrees.  
X-rays revealed minimal osteoarthritis without evidence of 
traumatic residuals.

In January 1998, peripheral nerve examination revealed no 
motor weakness, sensory deficit or atrophy.  The deep tendon 
reflexes were positive at all extremities.  The veteran 
underwent a nerve conduction study and an electromyogram, 
which revealed no findings pertinent to the left upper 
extremity.

Examination of the muscles in January 1998 revealed that the 
muscle injury in the left shoulder was to Muscle Group IV.  
The examiner noted no random adhesions or damage to the 
tendons, bones, joints or nerves.  The examiner noted that 
there was a moderate muscle disability.  The examiner noted 
that there had not been a progressive deformity/degeneration 
of the service-connected disabilities in comparison to the 
1996 VA examination.  The examiner also opined that the 
veteran's claim of not being able to work might be due to old 
age and difficulty of movement.

In August 1998, the Board remanded the issue of entitlement 
to an increased rating for residuals of a gunshot wound in 
the left shoulder for further development, to include 
determining which muscle groups were involved.

In December 1998, the veteran underwent a VA examination.  In 
the examination report, it was noted that the claims file had 
been reviewed.  The veteran complained of pain and limitation 
of motion in the left shoulder, which were constant and mild-
to-moderate in severity.  He reported that his flare-ups of 
joint disease were aggravated by moderate activity and cold 
weather, and that the flare-ups were slightly alleviated by 
rest.  He indicated that he had easy fatigability and a lack 
of endurance and that he needed assistance in putting on and 
removing shirts.  It was noted that there was a history of 
debridement of the shoulder wound.  There was no history of 
episodes of dislocation or recurrent subluxation.  It was 
indicated that the veteran had no difficulty in activities of 
daily living except for activities involving overhead motion 
of the left shoulder.  It was noted that the veteran was 
right-handed.  

The veteran had a range of left shoulder motion as follows:  
active flexion to 120 degrees, passive flexion to 130 
degrees; active extension to 30 degrees, passive extension to 
40 degrees; active abduction to 110 degrees, passive 
abduction to 140 degrees; internal rotation to 90 degrees, 
both active and passive; and external rotation to 70 degrees, 
both active and passive.  The examiner described the 
veteran's scars as flat, non-tender and movable.  There was 
no atrophy of the muscle groups of left shoulder and arm.  
There was good strength, 4+/5 to 5/5.  There was also no 
incoordination.  There was good muscle tone in Muscle Groups 
IV and I.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, heat, 
abnormal movement or guarding of movement.  The diagnosis was 
residuals of gunshot wound of the left shoulder and arm.  The 
examiner noted that there was a limitation of motion in the 
left shoulder, especially to abduction and flexion, resulting 
in the veteran being moderately limited in activities 
involving overhead motions, such as removing a shirt.  The 
examiner indicated that the limitation of motion was 
primarily due to degenerative osteoarthritis.  The examiner 
also noted that there was no gross incapacitation in Muscle 
Groups IV and I.

In a September 1999 addendum to the December 1998 VA 
examination report, the examiner noted that there was no 
evidence of injury to Muscle Group IV and that Muscle Group I 
was the only muscle group that was injured.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1998).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In that regard, the Board is aware that 
the rating criteria for muscle group injuries were changed, 
effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
were to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.  
There were no substantive changes to Diagnostic Code 5301, 
Muscle Group I, the affected muscle group in this case.

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  


In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: 
    (1) In the case of an ankylosed knee, 
if muscle group XIII is disabled, it will 
be rated, but at the next lower level 
than that which would otherwise be 
assigned.
    (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.


(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

38 C.F.R. § 4.73, Diagnostic Code 5301 pertains to Muscle 
Group I, the extrinsic muscles of the shoulder girdle, 
specifically the trapezius, the levator scapulae and the 
serratus magnus, affecting upward rotation of the scapula and 
elevation of arm above shoulder level.  Slight muscle 
impairment warrants assignment of a zero percent rating.  
Moderate impairment warrants assignment of a 10 percent 
rating, moderately severe impairment warrants assignment of a 
20 percent rating.  A maximum 30 percent evaluation is 
assigned for severe impairment of the minor extremity.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  The provisions of 38 C.F.R. § 4.45 (1999) and 
38 C.F.R. § 4.49 (1999) contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

The normal range of motion for the shoulder is the following: 
forward elevation (flexion) to 180 degrees, abduction to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (1999).  A 
20 percent disability rating is warranted for limitation of 
motion of the minor arm both at the shoulder level and to the 
midway point between the side and shoulder level.  
A 30 percent disability rating requires limitation of motion 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1999).  

Peripheral nerve injuries are rated under the diagnostic 
codes in 38 C.F.R. § 4.124 (1999).  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (1999).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, to include obtaining 
medical records and affording the veteran an examination, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  H.R. 4864, the 
"Veterans Claims Assistance Act of 2000", signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A.  In 
this case, the veteran has been afforded multiple VA 
examinations, to include as recently as in December 1998.  
Also, the claims file reflects association of both identified 
private and VA medical records pertinent to the veteran's 
left upper extremity.  The Board recognizes the paucity of 
detailed service records; however, the veteran is on notice 
of what service records are and are not available.  There is 
no contention that additional records exist; nor has the 
veteran submitted additional records.  See H.R. 4864, the 
"Veterans Claims Assistance Act of 2000", signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(c).  
In any case, although the history of the veteran's wound is 
relevant, the most probative evidence of his disability 
status is the contemporary medical findings.  See Francisco, 
supra.

Finally, in August 1998, the Board remanded the issue on 
appeal to the RO for further development.  All actions 
requested have been accomplished, to the extent possible 
consistent with Stegall v. West, 11 Vet. App. 268 (1998) and 
the recently enacted legislation cited above.  Accordingly, 
the Board finds that all relevant evidence has been obtained 
and that the duty to assist the claimant is satisfied.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now sets out 38 U.S.C.A. § 5107(b) as follows:  

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.


Also, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has carefully reviewed the evidence in the claims 
file and, for the reasons discussed in detail herein below, 
concludes that the preponderance of the competent evidence is 
against assignment of a higher evaluation for residuals of a 
gunshot wound to the left upper extremity.  In so doing the 
Board notes that the medical evidence establishes the veteran 
to be right-hand dominant.  His left arm is therefore his 
minor extremity and the criteria for the nondominant 
extremity will be applied.  See 38 C.F.R. § 4.69.

The Board will first consider diagnostic criteria pertinent 
to rating muscle injuries and thus address the question of 
whether the residuals of the veteran's left shoulder gunshot 
wound include injury to Muscle Group I, Muscle Group IV, or 
both.  In that regard the Board finds extremely probative the 
conclusion reached in connection with the veteran's initial 
post-service examination in June 1955:  The examiner noted 
that the specific muscle injured was the trapezius, which is 
one of the muscles in Muscle Group I.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5301.  This examination report is the only 
examination report that specifically identified the actual 
muscle involved as opposed to a muscle group.  In the January 
1973, January 1984 and January 1998 VA examination reports, 
the affected muscle group was identified as Muscle Group IV.  
However, in the November 1996 VA examination report, it was 
noted that Muscle Group I was the injured muscle group and in 
the September 1999 addendum to the December 1998 VA 
examination report, the examiner confirmed that Muscle Group 
I was the only muscle group injured.  The December 1998 VA 
examiner reviewed the veteran's claims file.  None of the VA 
examiners indicated that both Muscle Group I and Muscle Group 
IV were injured and it does not appear that examiners 
identifying Muscle Group IV involvement reviewed the entire 
claims file.  In light of the fact that the June 1955 VA 
examiner specifically identified a muscle in Muscle Group I 
and that the December 1998 VA examiner also noted sole 
involvement of Muscle Group I, based on review of the entire 
claims file, the preponderance of the competent and probative 
evidence shows that the residuals of the gunshot wound to the 
left shoulder involve only an injury to Muscle Group I and 
not an injury to Muscle Group IV.  Therefore, the regulations 
regarding combined ratings for injuries of multiple muscle 
groups are not applicable.  See 38 C.F.R. § 4.55.

The next matter involves the degree of severity of the injury 
to Muscle Group I.  Currently, the veteran is in receipt of a 
10 percent evaluation.  Diagnostic Code 5301 provides for a 
10 percent evaluation based on moderate muscle impairment.  
To warrant a higher evaluation the evidence would need to 
show moderately severe or severe muscle damage.  In 
determining such, the rating criteria considers factors such 
as loss of deep fascia/muscle substance; decreased strength 
and endurance; evidence of a prior bone fracture requiring 
extensive debridement; adherent scarring; retained foreign 
bodies; measurable atrophy and an inability to keep up with 
work.

In August 1996, Dr. L.V. reported that the scar above the 
left shoulder joint was adherent.  However, the November 1996 
VA scar examination report shows there was no evidence of 
depression, keloid formation, adherence, herniation, 
inflammation or swelling.  The December 1998 VA examination 
report shows that the residual scars were flat and movable.

Also, the November 1996 VA muscles examiner reported that 
there was no evidence of adhesions, as well as that there was 
no damage to tendons, pain, muscle hernia, or fractures, and 
no retained metallic foreign bodies in the left shoulder.  
The January 1998 VA muscles examination report reflects that 
in the left shoulder there was no evidence of random 
adhesions or damage to the tendons, bones, joints or nerves.  
The January 1998 VA muscles examiner opined the veteran had 
an overall moderate muscle disability, but specified that the 
only muscle loss and adhesion were noted to be in the right 
thigh.  In December 1998, there was evidence of good muscle 
tone and no muscle atrophy in Muscle Group I.  The examiner 
concluded that there was no gross incapacitation in Muscle 
Group I.  There is no persuasive evidence that the tests of 
strength and endurance regarding Muscle Group I in the left 
shoulder, in comparison to the right shoulder, reveal 
positive evidence of moderately severe or severe loss in that 
muscle group.  The medical evidence also contains no 
persuasive evidence of indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side. 

In short, the preponderance of the competent and probative 
evidence shows that the veteran has no more than a moderate 
injury to Muscle Group I.  See 8 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5301 (1996).  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5301 (1999).

As to evidence of unemployability due to an inability to keep 
up with work requirements, Dr. E.R., in an August 1983 
statement, opined that the veteran was unable to work due to 
his disabilities.  However, that opinion was based not just 
on the left shoulder disability, but also on various 
disorders of the right thigh, defective eyesight and 
dizziness.  Moreover, the January 1998 VA muscles examiner 
indicated that the veteran's claim of not being able to work 
might be due to old age and difficulty of movement resulting 
from both service and nonservice-connected disability.  The 
preponderance of the competent and probative evidence is 
against a finding of unemployability that was due to an 
inability to keep up with work requirements solely resulting 
from a Muscle Group I injury.

The next question is whether a higher rating is warranted 
under another diagnostic code such as 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 pertaining to limitation of arm motion.  
Dr. L.V. noted that the veteran could not lift his left arm 
above shoulder level.  VA examination reports also reveal 
that the veteran has some limitation of motion in the left 
arm.  Specifically, in November 1996, forward flexion and 
abduction were to 90 and 75 degrees, respectively.  In 
January 1998, forward flexion was to 90 degrees whereas 
abduction was to 130 degrees.  The most recent evidence, the 
December 1998 VA examination report, shows that the veteran 
was able to lift his left arm above the shoulder level.  Such 
degree of motion limitation does not warrant assignment of 
even a compensable evaluation under Diagnostic Code 5201.  
See 38 C.F.R. § 4.31 (1999) (Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  A 
review of past examination reports and other evidence 
includes both findings that the veteran was and was not able 
to lift his arm to at least shoulder level.  However, the 
December 1998 VA examiner considered the record and noted 
that the veteran's left arm motion limitation of motion was 
primarily due to degenerative arthritis.  

The question becomes whether degenerative arthritis is 
related to the in-service gunshot wound.  In an August 1983 
statement, Dr. E.R. noted that the veteran had had a fracture 
in the left shoulder.  However, VA x-rays taken both prior to 
August 1983 and during the January 1984 examination were all 
normal.  Records are consistent in showing neither a fracture 
or a retained fragment in the left shoulder.  November 1996 
VA x-rays of the left shoulder revealed hypertrophic 
degenerative arthritis but no evidence of a fracture and the 
examiner did not relate degenerative arthritis to the 
veteran's in-service trauma.  January 1998 x-rays of the left 
shoulder showed minimal degenerative changes but no evidence 
of traumatic residuals.  The December 1998 VA examiner noted 
that the veteran had osteoarthritis in the left shoulder, but 
the examiner did not relate it to the gunshot wound.  In 
other words, the preponderance of the competent and probative 
evidence reveals that osteoarthritis of the left shoulder is 
not a residual of the in-service gunshot wound in the left 
shoulder.  Accordingly, a separate rating on the basis of 
osteoarthritis or motion loss due to such is not warranted, 
even with consideration of the veteran's complaints of pain 
with such motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201.

The veteran has two scars from his gunshot wound in the left 
shoulder.  Such scars have been examined numerous times, and 
it has not been noted that the scars were poorly nourished 
with repeated ulcerations.  Thus, a separate rating is not 
warranted on the basis of poor nourishment and repeated 
ulcerations. See 38 C.F.R. § 4.118, Diagnostic Code 7803 
(1999).  Dr. L.V. in the August 1996 statement reported that 
the larger scar was tender and that the smaller scar was 
slightly tender.  However, none of the contemporary VA 
physicians who examined the scars has indicated that the 
scars were painful and tender upon palpation.  In fact, the 
December 1998 VA examiner specifically noted that both scars 
were not tender.  The Board emphasizes that scarring is 
already considered under 38 C.F.R. § 4.56 pertinent to the 
residuals of gunshot wounds.  Absent evidence of distinct 
manifestations of scarring, an increased or separate 
evaluation is not warranted.  See 38 C.F.R. § 4.14.

As to neurologic deficit, Dr. L.V. also indicated that the 
veteran had neuritis at the locations of both scars.  
Peripheral neuritis is characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant, at times 
excruciating, pain.  See 38 C.F.R. § 4.123 (1999).  None of 
the VA examiners made a diagnosis of neuritis.  The January 
1998 VA peripheral nerves examination report reflects that 
there were no findings of motor weakness, sensory deficits, 
or atrophy.  The deep tendon reflexes were positive in all 
extremities, and there were no pathological reflexes.  Also, 
the various VA examinations reveal no evidence of atrophy in 
Muscle Group I.  Furthermore, Dr. E.R. in his August 1983 
statement did not diagnose neuritis, even though he indicated 
that numbness and shooting pains in the left shoulder were 
found on a neurological physical examination.  Dr. L.V. 
identified no testing or other clinical findings in support 
of his diagnostic conclusion.  In short, there is no 
persuasive evidence that the veteran has neuritis at the 
locations of both scars.  Accordingly, a higher rating under 
the diagnostic codes pertaining to peripheral nerves is not 
warranted.  See 38 C.F.R. §§ 4.55(a), 4.124a (1999); 
38 C.F.R. § 4.55(g) (1996). 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  Under the provisions of 38 C.F.R. § 
3.321(b), an extraschedular rating may be assigned if there 
is such an unusual disability picture as to render 
impractical the application of the regular schedular criteria 
with such related factors as marked interference with 
employment or frequent periods of hospitalization.  Neither 
of the above has been shown in this case.  The Muscle Group I 
injury clearly has not required frequent periods of 
hospitalization or, for that matter, frequent outpatient 
treatment.  In fact, the veteran's disability has remained 
static for many years.  With regard to a marked interference 
with employment, the Board again acknowledges Dr. E.R.'s 
August 1983 statement but continues to note that Dr. E.R.'s 
opinion that the veteran was unable to work due to his 
disabilities.  However, that opinion was not based solely on 
the left shoulder disability.  Also, the January 1998 VA 
muscles examiner indicated that the veteran's claim of not 
being able to work might be due to old age and difficulty of 
movement, and the December 1998 VA examiner noted that the 
limitation of motion in the left shoulder was primarily due 
to osteoarthritis, a nonservice-connected disability.  In 
short, there is no persuasive evidence that the residuals of 
a gunshot wound in the left shoulder, alone, results in a 
marked interference with employment.

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 10 percent schedular evaluation currently 
assigned to the veteran's disability.



ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound in the left shoulder, affecting Muscle Group I, 
is denied.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

